United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-976
Issued: December 19, 2012

Oral Argument September 19, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2012 appellant filed a timely appeal from a September 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 31 percent permanent impairment of the left
lower extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 15, 2009 appellant, then a 59-year-old letter carrier, filed an occupational
disease claim alleging that his duties aggravated his left knee osteoarthritis. He previously
underwent left total knee arthroplasty on May 5, 1999 and a second revision on June 16, 2008.
1

5 U.S.C. §§ 8101-8193.

OWCP accepted aggravation of left knee osteoarthritis. On February 9, 2010 appellant retired
from the employing establishment. On June 10, 2010 he filed a claim for a schedule award.
In a June 7, 2010 report, Dr. Byron V. Hartunian, an orthopedic surgeon, noted
evaluating appellant on March 11, 2010. He presented his review of appellant’s medical record
and examination findings and opined that maximum medical improvement was reached by
June 2009, one year after the second knee revision arthroplasty. Dr. Hartunian concluded that
appellant had 37 percent impairment to the left leg under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) for a total knee replacement. He indicated that under Table 16-3 the diagnostic criteria
for total knee replacement placed appellant into class 3 as his physical examination indicated a
mild motion deficit by Table 16-23. Physical examination was not used as a grade modifier as it
was used to identify the class designation. Dr. Hartunian assigned grade modifier of 4 for
clinical studies as there was no cartilage interval per Table 16-8 and a grade modifier of 2 for
functional history. He found that the net adjustment formula yielded zero adjustment and that
the final impairment was class 3, grade C or 37 percent impairment.
On June 24, 2010 Dr. Barry W. Levine, a Board-certified internist serving as OWCP’s
medical adviser, reviewed the medical evidence, including Dr. Hartunian’s June 7, 2010
examination findings, and determined that appellant had 37 percent left lower extremity
impairment under the A.M.A., Guides. Table 16-3, page 511 of the A.M.A., Guides was used
with a diagnosis of total knee replacement with zero grade modifier adjustments. Maximum
medical improvement was June 7, 2010, the date of Dr. Hartunian’s examination.
On August 9, 2010 OWCP requested copies of appellant’s medical record since 1994
before further adjudicating the schedule award claim. Following the submission of appellant’s
medical record prior to and after his knee replacements, it updated its statement of accepted facts
and referred the record to another medical adviser, Dr. Christopher R. Brigham, Board-certified
in occupational medicine, for an impairment evaluation. In a September 29, 2010 report,
Dr. Brigham found that appellant reached maximum medical improvement on June 16, 2009, one
year after the left knee revision surgery. He further opined that appellant had 31 percent left leg
impairment for a diagnosed-based estimate of total knee replacement. Under Table 16-3,
Dr. Brigham agreed with Dr. Hartunian that appellant had a class 3 rating based on residual mild
motion deficits with a default score of 37 percent leg impairment. He found that grade modifiers
for physical examination and clinical studies were not applicable but the grade modifier for
functional history was zero, which moved the default finding of class 3, grade C to a final
impairment of grade A or 31 percent.
In a November 9, 2010 decision, OWCP granted appellant a schedule award for 31
percent left lower extremity impairment. The award covered 624.96 weeks, from June 16, 2009
to March 2, 2011. The effective pay rate date was June 16, 2008.
Appellant requested a telephonic hearing which was held March 3, 2011. His attorney
argued that OWCP’s decision involved an incorrect application of the A.M.A., Guides as
Dr. Brigham, the second OWCP medical adviser, erred in finding that the grade modifier for
functional history was zero. Counsel further argued that OWCP erred in finding that the
effective pay rate date was June 16, 2008, the date of appellant’s surgery, as it should be

2

February 9, 2010, the date that appellant retired and was last exposed to work factors. Evidence
submitted at the hearing consisted of appellant’s affidavit regarding continuing exposure to
injurious work factors and a hearing memorandum.
Dr. Hartunian prepared a March 3, 2011 report showing impairment of 50 percent of the
left leg impairment based on accepted condition of knee arthritis.2 He stated that maximum
medical improvement was reached for the left knee by June 2009, after the revision knee
arthroplasty.
By decision dated May 16, 2011, OWCP’s hearing representative vacated the
November 9, 2010 decision and remanded the case for calculation of appellant’s left lower
extremity impairment based on the accepted condition of aggravation of osteoarthritis. She
directed that, after this and any further development deemed necessary, OWCP issue a de novo
decision on the schedule award claim including the correct pay rate date.
On remand, OWCP forwarded the case file to a third medical adviser, Dr. Guillermo M.
Pujadas, a Board-certified orthopedic surgeon, for an impairment evaluation. No instructions to
rate the impairment were provided. In a May 17, 2011 report, Dr. Pujadas found that maximum
medical improvement was achieved June 2009. He stated that Dr. Hartunian’s impairment
finding of 50 percent impairment based on arthritis was incorrect and did not follow the A.M.A.,
Guides. Using the diagnosed-based method for a total knee replacement, Dr. Pujadas calculated
21 percent impairment of the left leg. As appellant had previously been paid for 31 percent
impairment to the left leg, Dr. Pujadas found that appellant did not have additional impairment.
Following OWCP’s request to explain any disagreement with Dr. Hartunian’s 37 percent
left lower extremity impairment rating, Dr. Pujadas, in a May 19, 2011 report, argued that
Dr. Hartunian’s rating of 37 percent impairment was incorrect as appellant should be in class 2
rather than class 3 diagnosis for total knee replacement. OWCP then requested that Dr. Pujadas
provide specific rationale as to why the 50 percent impairment based on the accepted condition
of osteoarthritis of the left leg was incorrect. In a July 29, 2011 report, Dr. Pujadas stated that
Dr. Hartunian should have provided impairment based on the diagnosis of total knee
replacement, not arthritis. Using the diagnosed-based method for a total knee replacement, he
calculated 21 percent permanent impairment of the left leg. Dr. Pujadas stated that appellant was
class 2 with a grade C default value of 25 percent, which after adjustment, yielded 21 percent
impairment.
In a September 28, 2011 decision, OWCP denied appellant’s claim for an additional
schedule award. It found that Dr. Hartunian’s left leg impairment rating of 50 percent, based on
arthritis, was incorrect as it should be based on the diagnosis of total knee replacement. OWCP
accorded determinative weight to Dr. Pujada’s opinion that appellant had 21 percent permanent
impairment of the left lower extremity based on a class 2 designation.
On appeal appellant’s counsel argues that OWCP did not properly follow the A.M.A.,
Guides when it developed the schedule award issue based on the osteoarthritis condition and all
2

The hearing transcript reveals appellant’s attorney disagreed with using an impairment analysis based on the
accepted condition of arthritis.

3

reports generated as a result should be disregarded. He contends that appellant is due additional
schedule award compensation based on the condition of total knee replacement for a total award
of 37 percent left leg impairment as found by appellant’s physician and the first medical adviser.
Counsel further argues that the pay rate issue was never addressed by OWCP.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
In determining entitlement to a schedule award, preexisting impairment to the scheduled
member should be included.7 Any previous impairment to the member under consideration is
included in calculating the percentage of loss except when the prior impairment is due to a
previous work-related injury, in which case the percentage already paid is subtracted from the
total percentage of impairment.8
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present
case, reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.9 After the
class for diagnosed condition (CDX) is determined from the Knee Regional Grid (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) +
3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

Carol A. Smart, 57 ECAB 340 (2006); Michael C. Milner, 53 ECAB 446 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(a)(2) (January 2010).
9

See A.M.A., Guides 509-11 (6th ed. 2009).

4

(GMPE - CDX) + (GMCS - CDX).10 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
The Board finds that this case is not in posture for a decision.
OWCP accepted appellant’s claim for aggravation of left knee osteoarthritis. On
November 9, 2010 it granted him a schedule award for 31 percent impairment of the left leg
based on a total knee replacement. The effective pay rate date was June 16, 2008. After
appellant requested a hearing, OWCP developed the impairment issue for the accepted
osteoarthritis condition but subsequently found that an impairment based on total knee
replacement was proper. By decision dated September 28, 2011, it denied his claim for an
increased schedule award by according determinative weight to Dr. Pujadas, the third medical
adviser in this case, who determined that appellant had 21 percent impairment to the left leg.
The pay rate issue was not addressed.
Initially, the Board notes that it was proper for the impairment rating in this case to be
based on the diagnosed total knee replacement and not on the accepted condition of aggravation
of osteoarthritis. Diagnosis-based impairment is the primary method of evaluating the lower
extremity. Impairment is determined first by identifying the relevant diagnosis, then by selecting
the class of the impairment (no objective problem, mild problem, moderate problem, severe
problem or very severe problem approaching total function loss), which will provide a default
impairment rating and finally by adjusting the default rating up or down using appropriate grade
modifiers or nonkey factors, such as functional history, physical examination or clinical
studies.13 This process is repeated for each separate diagnosis in each limb involved. In most
cases, only one diagnosis in a region will be appropriate. If a patient has two significant
diagnoses, the examiner should use the diagnosis with the highest impairment rating in that
region that is causally related for the impairment calculation.14 The accepted condition in this
case, aggravation of osteoarthritis, should be evaluated under the diagnosed-based impairment
method which would allow for the most clinically accurate impairment rating. As appellant
10

Id. at 515-22.

11

Id. at 23-28.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

A.M.A., Guides 497. When clinical studies are used to select the class of impairment, the same findings may
not be used again as grade modifiers to adjust the rating. A.M.A., Guides 500.
14

A.M.A., Guides 497.

5

underwent total knee replacement, that condition would provide the most clinically accurate
impairment rating as that is the most accurate description of appellant’s condition.
In a June 7, 2010 report, Dr. Hartunian opined that maximum medical improvement of
the left knee was reached by June 2009, one year after the second revision knee arthroplasty. He
calculated 37 percent impairment to the left leg based on the total knee replacement under the
sixth edition of the A.M.A., Guides. Under Table 16-3, knee diagnostic grid, Dr. Hartunian
placed appellant’s total knee replacement in a class 3 with a default value of 37 percent as his
physical examination indicated a mild motion deficit. He found grade modifier for physical
examination was not applicable as it was used to identify the class designation.15 Dr. Hartunian
assigned grade modifier of 4 for clinical studies as there was zero cartilage interval per Table 168 and a grade modifier of 2 for functional history. Under the net adjustment formula, (GMFH CDX) (2-3) + (GMCS - CDX) (4 -3) yields a net adjustment of zero, for a final impairment of 37
percent.
The first medical adviser, Dr. Levine, reviewed the June 7, 2010 report of Dr. Hartunian
and concurred that appellant had 37 percent left leg impairment based on a total knee
replacement. However, he did not provide any reference to or discussion of how he determined
grade modifiers used in the net adjustment formula as described in section 16.3 of the sixth
edition to reach the appropriate grade within the class of diagnosis.16 As such, Dr. Levine’s
impairment rating requires further explanation.17 Furthermore, when OWCP obtained additional
medical evidence about appellant’s left knee preexisting osteoarthritis, it is not clear why OWCP
sent appellant’s case record to another OWCP medical adviser for an impairment evaluation
review when Dr. Levine already had a familiarity with appellant’s case file. OWCP should have
obtained a supplemental opinion from Dr. Levine.
The Board will remand the case to OWCP to undertake additional development of the
medical evidence to appropriately determine if appellant has an additional impairment of the left
lower extremity for schedule award purposes. On remand, OWCP should request clarification
from its medical adviser, Dr. Levine, and develop the medical evidence as appropriate to
determine the extent of permanent impairment due to appellant’s accepted employment injury
under the sixth edition of the A.M.A., Guides. If OWCP’s medical adviser, Dr. Levine, is unable
to provide such clarification, appellant shall be referred for a second opinion. Following this and
such other development as it deems necessary, OWCP shall issue an appropriate merit decision.
On appeal, appellant’s counsel requests that the Board provide instructions regarding pay
rate, which OWCP never addressed despite his requests. When OWCP granted appellant a
schedule award of 31 percent to the left leg on November 9, 2010, it found that the effective pay
rate date was June 16, 2008. Counsel has argued that appellant’s pay rate should be based on the
date of retirement, February 9, 2010, as he was continuingly exposed to work factors up to that
15

See A.M.A., Guides 516 (if a grade modifier or nonkey factor is used for primary placement in the regional
grid, it may not be used again in the impairment calculation).
16

A.M.A., Guides 515-18.

17

See L.H., 58 ECAB 561 (2007) (where impairment has not been correctly described, a new or supplemental
evaluation should be obtained in accordance with OWCP procedures).

6

point. Although OWCP’s hearing representative directed OWCP, in her May 16, 2011 decision,
to consider the correct pay rate date, OWCP did not further address this matter. Section
8101(4) of FECA defines monthly pay for purposes of computing compensation benefits as
follows: The monthly pay at the time of injury or the monthly pay at the time disability begins
or the monthly pay at the time compensable disability recurs, if the recurrence begins more than
six months after the injured employee resumes regular full-time employment with the United
States, whichever is greater.18 In schedule award claims, at issue is the permanent impairment
sustained resulting from such injury. In an occupational disease claim, as in this case, the date of
injury is generally the date the employee was last exposed to the injurious employment factors.19
Where exposure to work factors continues, the date of injury is the date of the relevant medical
examination, i.e., the date of the medical examination upon which the extent of permanent
impairment has been determined.20 As appellant had retired prior to Dr. Hartunian’s June 7,
2010 report on June 7, 2010, OWCP should select appellant’s monthly pay on the date of
retirement when he was last exposed to injurious work factors, February 9, 2010, to compute
appellant’s rate of pay for compensation purposes. The case will, therefore, be remanded for
OWCP to further develop the record as to appellant’s pay rate and issue an appropriate merit
decision.21
CONCLUSION
The Board finds this case is not in posture for decision. On remand OWCP should obtain
a supplementary report from Dr. Levine regarding appellant’s impairment as well as properly
calculate the pay rate and issue an appropriate merit decision.22

18

20 C.F.R. § 8101(4).

19

See Patricia K. Cummings, 53 ECAB 623 (2002).

20

Id.; see also Barbara A. Dunnavant, 48 ECAB 517 (1997) in which the Board held that the proper pay rate for
the claimant’s schedule award was the pay rate on the date of maximum medical improvement. Dunnavant involved
continuing exposure to injurious work factors which did not cause further injury after the permanent impairment was
stabilized; therefore, the date of injury was the date of last exposure, which was, for purposes of the schedule award
issued, the date she was found to have reached maximum medical improvement. The Board explained that, where
exposure to work factors continues, the date of injury is the date of the relevant medical evaluation, i.e., the date of
the medical examination upon which the extent of permanent impairment has been determined. Id. at 520.
21

Due to the Board’s disposition of appellant’s case, it is not necessary to address counsels remanding arguments
pertaining to the correct application of the A.M.A., Guides on appeal.
22

Appellant submitted new evidence on appeal. The Board is precluded from considering evidence that was not
before OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this opinion of the Board.
Issued: December 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

